895 F.2d 809
282 U.S.App.D.C. 404
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.NEW LIFE EVANGELISTIC CENTER, INC., Appellant,v.FEDERAL COMMUNICATIONS COMMISSION,Dominion Broadcasting, Inc., Intervenor.
No. 89-1256.
United States Court of Appeals, District of Columbia Circuit.
Feb. 7, 1990.

Before WALD, Chief Judge, and RUTH B. GINSBURG and STEPHEN F. WILLIAMS, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the Federal Communications Commission and on the briefs and arguments of the parties.  After full review, we are satisfied that appropriate disposition of the case does not warrant an opinion.  See D.C.Cir.R. 14(c).  We find no good cause to disturb the Commission's reasoned and adequately supported determinations that Dominion Broadcasting, Inc. was technically and financially qualified.  Accordingly, it is


2
ORDERED and ADJUDGED that the decision from which this appeal has been taken be affirmed.


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.R. 15(b)(2).